United States Court of Appeals
                     For the First Circuit


No. 11-1792

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          BRIMA WURIE,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on May 17, 2013 is amended
as follows:

     Page 43, line 6: "at a least" is corrected to "at least".

     Page 50, line 25: "reasonable" is corrected to
"reasonableness".